Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 6, 7, 10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “at least one user device connected to a network, wherein the user devices are able to communicate with each other” (emphasis added).  The scope of the claimed subject matter includes an embodiment with only one user device.  In such an embodiment, it is not clear how there can be user devices (plural) to communicate with each other when there is only one user device.  This 
Claim 2 and 12 both claim the limitation “and other features”.  Such a term is ambiguous in nature and would not allow one of ordinary skill in the art to ascertain the exact scope of the claim.   For this reason, claim 2 and 12 are indefinite.
Claims 13-15 are directed towards “ The ephemeral Proximity as a Service (ePaaS) system of claim 11”.  However, claim 11 is directed towards “The toolkit for developers to use to integrate the real-time positioning of users of claim 10”.  It is not clear what applicant intends claims 13-15 to be directed towards. 
Claims 14 and 15 recite the limitation "the communications".  There is insufficient antecedent basis for this limitation in the claims.
Claims 10 as written does not appear to have a body of the claim.  Claim 10 is directed towards “A toolkit and data feed standard” with the intended purpose of “for developers to use to integrate the real-time positioning of users”.  The claim further indicates “wherein the positioning of users includes…” however this is only modifying the intended purpose information and not indicating what the “toolkit” is actually directed towards.  Accordingly, it is unclear as to the intended scope of the “toolkit” and what comprises the “toolkit”.  Claims 13-15 are similarly deficient in not providing any limitations that further define what the “toolkit” comprises.  For the purposes of examination, the examiner considers the intended purpose of claim 10 to not have patentable weight.  However, the examiner will examine on the merits the implied functionality.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a toolkit and data feed standard for developers to use to integrate the real-time positioning of users and indicates the positioning includes data that is shared for a predetermined time. 
In claim 10, the limitation ‘for developers to use to integrate the real- time positioning of users, wherein the positioning of users includes data that is shared for a predetermined time as determined by the user device's location, activity, or predetermined setting’ covers certain methods of organizing human activity in the form of managing interactions between people.  The interaction in this case being a location awareness between people.  This judicial exception is not integrated into a practical application. As the claim is currently constructed, the body of the claim lacks any structural or functional limitations that would show, for example, an improvement to the functioning of a technology or technical field, or applying the exception with a particular machine.  The claim indicates only an intended purpose of the toolkit/standard, the purpose being “for developer to use to integrate the real-time positioning of users”.  Accordingly, the claim as a whole seems to be designed to monopolize the exception.  While the use of “data that is shared” loosely implies there is potentially some form of network technology, this is at best generally linking the use of the judicial exception to a particular technological environment or field of use.  For these reasons, this judicial exception is not integrated into a practical application
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As similarly discussed above, the body of the claim lacks any structural or functional limitations that would show, for example, an improvement to the functioning of a technology or technical field, or applying the exception with a particular machine.  The 
Claims 11-15 are similarly deficient in showing integration into a practical application or having additional elements that are significantly more.  At best the limitations of these dependent claims generally link the use of the judicial exception to a particular technological environment or field of use, or are merely using a computer as a tool to perform the abstract idea. 

Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Claims 10-15 are directed towards “A toolkit and data feed standard”.  As the claims do not contain and specific hardware or structural limitations, the claims seem to be directed towards software per se.   Software per se does not fall under one of the four categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0372864 by Schmidt (Schmidt).
With respect to claim 1, Schmidt teaches an ephemeral Proximity as a Service (ePaaS) system comprises: at least one user device connected to a network, wherein the user devices are able to communicate with each other; (Paragraph 23, 25 – portable beacon, portable computing device) 
wherein the communication is shared for a predetermined time as determined by the user device's location, activity, or predetermined setting. (Paragraph 24, 25 – proximity alert communication based on location and activity and predetermined setting)
With respect to claim 3, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the users are cyclists and drivers (Paragraph 23-25 – vehicles and pedestrians including  those riding a bike, “cyclist nearby”)
With respect to claim 4, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the communications are data that are private (user-stored or server-stored) encrypted, ephemeral P2P anonymous, local stored privately, shared limited access, and public freely available, or combinations thereof. (Paragraph 24 – broadcasts can be considered shared limited access based on proximity and public within that proximity).
With respect to claim 5
With respect to claim 6, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 5, wherein the beacons include ongoing one-way communications to users of the network. (Paragraph 23-25 transmission of the primary alert message)
With respect to claim 7, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 5, wherein the alerts are notices received and created by users. (Paragraph 25 – user configurable message such as walking vs biking)
With respect to claim 8, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 7, wherein the alerts are activated when a user enters a geographic safety bubble defined as a proximity to a user (Paragraph 24 – predefined safety radius)
With respect to claim 9, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein a user may (1) keep their geolocation history and recordings private, (2) shared their geolocation history with individuals or groups, or (3) share their geolocation history publicly as they see fit -all of which can be controlled by the user automatically -through activity-level or ad hoc preferences. (Paragraph 25 – user is in control of enabling and contextually controlling their location based proximity alert)
With respect to claim 10, Schmidt teaches a toolkit and data feed standard for developers to use to integrate the real- time positioning of users, wherein the positioning of users includes data that is shared for a predetermined time as determined by the user device's location, activity, or predetermined setting.		(Examiner note – Per the 112 rejection of this claim -   For the purposes of examination, the examiner considers the intended purpose of claim 10 to not have patentable weight.  However, the examiner will examine on the merits the implied functionality
With respect to claim 11, Schmidt teaches the toolkit for developers to use to integrate the real-time positioning of users of claim 10, wherein the toolkit includes access to an ephemeral Proximity as a Service (ePaaS) system. (Paragraph 23-25)
With respect to claim 13, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 11, wherein the users are cyclists and drivers. (Paragraph 23-25 – vehicles and pedestrians including  those riding a bike, “cyclist nearby”)
With respect to claim 14, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 11, wherein the communications are data that are private (user-stored or server-stored) encrypted, ephemeral P2P anonymous, local stored privately, shared limited access, and public freely available, or combinations thereof. (Paragraph 24 – broadcasts can be considered shared limited access based on proximity and public within that proximity).
With respect to claim 15, Schmidt teaches the ephemeral Proximity as a Service (ePaaS) system of claim 11, wherein the communications include beacons, alerts, and/or messages. (Paragraph 23-25)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of US 2018/0103339 by Roundtree et al. (Roundtree)).
With respect to claim 2, Schmidt as modified teaches the ephemeral Proximity as a Service (ePaaS) system of claim 1, wherein the system assists in networked travel of users through sharing real-time geolocations, providing proximity alerts, recording and sharing messages that include audio, video, images, or text through a platform that offers other features (Fig. 2, 3, 5 paragraph 23-25, 27) 
Schmidt does not teach sharing messages through an encrypted technology platform that offers user-initiated privacy controls.  Roundtree teaches sharing message in a proximity network that includes an encrypted technology platform that offers user-initiated privacy controls (Paragraph 100, 106, 161 – encryption and privacy controls for sharing content in proximity based network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the proximity network of Schmidt to use the shared messaging encrypted technology platform of Roundtree.  One would be motivated to have this as it is desirable to protect a user’s privacy in a proximity type network (Roundtree Paragraph 40)
Claim 12 is similar in scope to claim 2 and is rejected based on the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In general, all references are directed towards the state of the art of proximity based networks.  Of particular note are the following references directed towards proximity alerts in relation to vehicles and pedestrians:
US 20170124878 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455